 



AWARD/CONTRACT1. THIS CONTRACT IS A RATED ORDERRATINGPAGE OF PAGES UNDER DPAS
(15 CFR 350)117 2. CONTRACT (Proc. Inst. Ident.) NO.3. EFFECTIVE DATE4.
REQUISITION/PURCHASE REQUEST/PROJECT NO. W911NF-06-C-002710 Nov
2005R-50048-EV-SB1-06308-1 5. ISSUED BYCODE W911NF6. ADMINISTERED BY (If other
than Item 5)CODE US ARMY RDECOM ACQ CTR — W911NF 4300 S. MIAMI BLVD DURHAM NC
27703See Item 5 7. NAME AND ADDRESS OF CONTRACTOR (No., street, city, county,
state and zip code)8. DELIVERY JMAR RESEARCH INC[ ] FOB ORIGIN [ X] OTHER (See
below) 3956 SORRENTO VALLEY BLVD 9. DISCOUNT FOR PROMPT PAYMENT SUITE D SAN
DIEGO CA 92121-1427Net 30 Days 10. SUBMIT INVOICES3ITEM (4 copies unless
otherwise specified) TO THE ADDRESSSection G CODE 0D2W6FACILITY CODESHOWN IN:
11. SHIP TO/MARK FORCODE W36QYT12. PAYMENT WILL BE MADE BYCODE HQ0303
TRANSPORTATION OFFICE — W36QYTDFAS-ROCK ISLAND PR PROP BK ACCT DURHAMROCK ISLAND
OPERATING LOCATION PO BOX 12211ATTN: DFAS-RI-FPV RESEARCH TRIANGLE PARK NC
27709-2211BUILDING 68 ROCK ISLAND IL 61299-8000 13. AUTHORITY FOR USING OTHER
THAN FULL AND OPEN14. ACCOUNTING AND APPROPRIATION DATA COMPETITION:See Schedule
[] 10 U.S.C. 2304(c)() [ ] 41 U.S.C. 253(c)( ) 15A. ITEM NO.15B. SUPPLIES/
SERVICES15C. QUANTITY 15D. UNIT15E. UNIT PRICE15F. AMOUNT SEE SCHEDULE 15G.
TOTAL AMOUNT OF CONTRACT$69,202.00 16. TABLE OF CONTENTS
(X) SEC.DESCRIPTIONPAGE(S) (X) SEC.DESCRIPTIONPAGE(S) PART I — THE SCHEDULEPART
II — CONTRACT CLAUSES X A SOLICITATION/ CONTRACT FORM1X I CONTRACT CLAUSES15 —
17 X B SUPPLIES OR SERVICES AND PRICES/ COSTS 2 — 4PART III — LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACHMENTS X C DESCRIPTION/ SPECS./ WORK STATEMENT5J LIST OF
ATTACHMENTS X D PACKAGING AND MARKING6PART IV — REPRESENTATIONS AND INSTRUCTIONS
X E INSPECTION AND ACCEPTANCE7REPRESENTATIONS, CERTIFICATIONS AND K X F
DELIVERIES OR PERFORMANCE8 — 9OTHER STATEMENTS OF OFFERORS X G CONTRACT
ADMINISTRATION DATA10 — 12L INSTRS., CONDS., AND NOTICES TO OFFERORS X H SPECIAL
CONTRACT REQUIREMENTS13 — 14M EVALUATION FACTORS FOR AWARD CONTRACTING OFFICER
WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE 17. [ X] CONTRACTOR’S NEGOTIATED
AGREEMENT Contractor is required to sign this18. [ ] AWARD (Contractor is not
required to sign this document.)Your offer on Solicitation Number document and
return 1 copies to issuing office.) Contractor agrees to furnish and deliver all
items or perform all the services set forth or otherwise identified above and on
any continuation sheets for the consideration stated herein. The rights and
obligations of the parties to thisincluding the additions or changes made by you
which additions or changes are set forth in full contract shall be subject to
and governed by the following documents: (a) this award/contract,above, is
hereby accepted as to the items listed above and on any continuation sheets.
This award consummates (b) the solicitation, if any, and (c) such provisions,
representations, certifications, and specifications, the contract which consists
of the following documents: (a) the Government’s solicitation and your offer,
and as are attached or incorporated by reference herein.(b) this award/contract.
No further contractual document is necessary. (Attachments are listed herein.)
19A. NAME AND TITLE OF SIGNER (Type or print)20A. NAME AND TITLE OF CONTRACTING
OFFICER TEL: EMAIL: 19B. NAME OF CONTRACTOR19C. DATE SIGNED 20B. UNITED STATES
OF AMERICA20C. DATE SIGNED BYBY (Signature of person authorized to
sign)(Signature of Contracting Officer) NSN 7540-01-152-806926-107STANDARD FORM
26 (REV. 4-85) PREVIOUS EDITION UNUSABLEGPO 1985 O — 469-794Prescribed by GSA
FAR (48 CFR) 53.214(a)

NSN 7540-01-152-806926-107STANDARD FORM 26 (REV. 4-85) PREVIOUS EDITION
UNUSABLEGPO 1985 O — 469-794Prescribed by GSA

FAR (48 CFR) 53.214(a)

EXHIBIT 10.32
(FORM IMAGE) [a19143a1914301.gif]

 



--------------------------------------------------------------------------------



 



Page 2 of 17
Section B — Supplies or Services and Prices
B.1. This is a Firm Fixed Price Contract.
B.2. Line Item Description. In accordance with the terms and conditions of this
contract, the Contractor, independently and not as an agent of the Government,
shall provide all necessary materials, labor, equipment, and facilities, except
as specified herein to be furnished by the Government, and shall do all that
which is necessary or incidental to the satisfactory and timely performance of
Contract Line Item Numbers shown below.

                          ITEM NO           UNIT         0001  
SUPPLIES/SERVICES   QUANTITY   Dollars, U.S.   UNIT PRICE   AMOUNT       PHASE I
SCIENTIFIC RESEARCH        
 
  FFP                         Small Business Innovative Research (SBIR) proposal
A052-028-2273, titled “Multipulse Agile Laser Source for Real-Time Spark
Spectrochemical Hazard Analysis in the Field” sets forth the research to be
completed under this contract line item number.        
 
                            PURCHASE REQUEST NUMBER: R-50048-EV-SB1-06308-1
PROJECT: 50048-EV-SB1        
 
              NET AMT   $ 0.00  
 
                        Funded Amount               $ 0.00  

                              ITEM NO       QUANTITY   UNIT   UNIT PRICE  
AMOUNT     0001AA   SUPPLIES/SERVICES   1   Dollars, U.S.   $11,534.00  
$11,534.00               FIRST MONTHLY REPORT
 
  FFP                             Small Business Innovative Research
(SBIR) proposal A052-028-2273, titled “Multipulse Agile Laser Source for
Real-Time Spark Spectrochemical Hazard Analysis in the Field” sets forth the
research to be completed under this contract line item number.
 
                                PURCHASE REQUEST NUMBER: R-50048-EV-SB1-06308-1
    PROJECT: 50048-EV-SB1
 
              NET AMT   $ 11,534.00      
 
                            Funded Amount               $ 11,534.00      

 



--------------------------------------------------------------------------------



 



Page 3 of 17

                              ITEM NO       QUANTITY   UNIT   UNIT PRICE  
AMOUNT     0001AB   SUPPLIES/SERVICES   1   Dollars, U.S.   $11,534.00  
$11,534.00               SECOND MONTHLY REPORT
 
  FFP                             Small Business Innovative Research
(SBIR) proposal A052-028-2273, titled “Multipulse Agile Laser Source for
Real-Time Spark Spectrochemical Hazard Analysis in the Field” sets forth the
research to be completed under this contract line item number.
 
                                PURCHASE REQUEST NUMBER: R-50048-EV-SB1-06308-1
PROJECT: 50048-EV-SB1
 
              NET AMT   $ 11,534.00      
 
                                ACRN AA Funded Amount           $ 11,534.00    
 

                              ITEM NO       QUANTITY   UNIT   UNIT PRICE  
AMOUNT     0001AC   SUPPLIES/SERVICES   1   Dollars, U.S.   $11,534.00  
$11,534.00               THIRD MONTHLY REPORT
 
  FFP                             Small Business Innovative Research
(SBIR) proposal A052-028-2273, titled “Multipulse Agile Laser Source for
Real-Time Spark Spectrochemical Hazard Analysis in the Field” sets forth the
research to be completed under this contract line item number.
 
                                PURCHASE REQUEST NUMBER: R-50048-EV-SB1-06308-1
PROJECT: 50048-EV-SB1
 
              NET AMT   $ 11,534.00      
 
                                ACRN AA Funded Amount           $ 11,534.00    
 

                              ITEM NO       QUANTITY   UNIT   UNIT PRICE  
AMOUNT     0001AC   SUPPLIES/SERVICES   1   Dollars, U.S.   $11,534.00  
$11,534.00               FOURTH MONTHLY REPORT
 
  FFP                             Small Business Innovative Research
(SBIR) proposal A052-028-2273, titled “Multipulse Agile Laser Source for
Real-Time Spark Spectrochemical Hazard Analysis in the Field” sets forth the
research to be completed under this contract line item number.
 
                                PURCHASE REQUEST NUMBER: R-50048-EV-SB1-06308-1
 
  PROJECT: 50048-EV-SB1                    
 
              NET AMT   $ 11,534.00      
 
                                ACRN AA Funded Amount           $ 11,534.00    
 

 



--------------------------------------------------------------------------------



 



Page 4 of 17

                              ITEM NO       QUANTITY   UNIT   UNIT PRICE  
AMOUNT     0001AE   SUPPLIES/SERVICES   1   Dollars, U.S.   $11,534.00  
$11,534.00               FIFTH MONTHLY REPORT
 
  FFP                             Small Business Innovative Research
(SBIR) proposal A052-028-2273, titled “Multipulse Agile Laser Source for
Real-Time Spark Spectrochemical Hazard Analysis in the Field” sets forth the
research to be completed under this contract line item number.
 
                                PURCHASE REQUEST NUMBER: R-50048-EV-SB1-06308-1
    PROJECT: 50048-EV-SB1     NET AMT   $ 11,534.00      
 
                                ACRN AA Funded Amount           $ 11,534.00    
 

                              ITEM NO       QUANTITY   UNIT   UNIT PRICE  
AMOUNT     0001AF   SUPPLIES/SERVICES   1   Dollars, U.S.   $11,532.00  
$11,532.00               FINAL MONTHLY REPORT
 
  FFP                             Small Business Innovative Research
(SBIR) proposal A052-028-2273, titled “Multipulse Agile Laser Source for
Real-Time Spark Spectrochemical Hazard Analysis in the Field” sets forth the
research to be completed under this contract line item number.
 
                                PURCHASE REQUEST NUMBER: R-50048-EV-SB1-06308-1
    PROJECT: 50048-EV-SB1
 
              NET AMT   $ 11,532.00      
 
                                ACRN AA Funded Amount           $ 11,532.00    
 

 



--------------------------------------------------------------------------------



 



Page 5 of 17
Section C — Descriptions and Specifications
C.1. Proposed Effort. The FY05 Small Business Innovation Research (SBIR) Program
Phase I proposal titled, “Multipulse Agile Laser Source for Real-Time Spark
Spectrochemical Hazard Analysis in the Field”, sets forth the research to be
performed under this contract and is incorporated by reference into the subject
contract. The work to be performed under this contract will be in accordance
with the Contractor’s proposal and modifications to the contract, if any.
C.2. Principle Investigator. The Principle Investigator for this contract is
Dr. Harry Rieger. Changes to the PI require prior approval and a modification to
the contract.

 



--------------------------------------------------------------------------------



 



Page 6 of 17
Section D — Packaging and Marking
D.1. Packaging (preservation and packing) and marking of deliverable items
called for under this contract shall be in accordance with Contractor’s best
commercial practice to insure safe arrival at destination.

 



--------------------------------------------------------------------------------



 



Page 7 of 17
Section E — Inspection and Acceptance
NOTE: The following contract clause is hereby incorporated by reference:

              CLAUSE   FAR         NUMBER   CITATION   CLAUSE TITLE   DATE  
1
  52.246-9   INSPECTION OF RESEARCH AND DEVELOPMENT
(SHORT FORM)   APR 1984

E.1. The contractor will submit all scientific reports to the office specified
in Section F.2 (a) and (b) of the contract for inspection and acceptance.
Reports shall be prepared in accordance with the SBIR program solicitation and
in accordance with Sections F.2 and F.3 of this contract.
INSPECTION AND ACCEPTANCE TERMS
Supplies/services will be inspected/accepted at:

                  CLIN   INSPECT AT   INSPECT BY   ACCEPT AT   ACCEPT BY  
0001
  Destination   Government   Destination   Government
0001AA
  Destination   Government   Destination   Government
0001AB
  Destination   Government   Destination   Government
0001AC
  Destination   Government   Destination   Government
0001AD
  Destination   Government   Destination   Government
0001AE
  Destination   Government   Destination   Government
0001AF
  Destination   Government   Destination   Government
0002
  Destination   Government   Destination   Government

 



--------------------------------------------------------------------------------



 



Page 8 of 17
Section F — Deliveries or Performance
NOTICE: The following contract clauses are hereby incorporated by reference:

              Ref #   FAR Clause #   Clause Title   Date  
1.
  52.242-15   Stop Work Order   (AUG 1989)
2.
  52.247-34   F.O.B. Destination   (NOV 1991)

F.1. Period of Performance:
CLIN 0001: The research called for during CLIN 0001 shall be performed for a
period not to exceed six months starting on the effective date of this contract
(see block 3 on the Standard Form 26).
CLIN 0002: This contract also contains a four month option that may be
unilaterally exercised by the government (see FAR Clause 52.217-8 located in
Section I of the contract). If the Government elects to exercise the option
period; the period of performance will start on the first day proceeding the
termination of CLIN 0001 (see chart below).

                      CLIN   DATE   QTY   SHIP TO ADDRESS   UIC  
0001
  09-MAY-2006           TRANSPORTATION OFFICE — W36QYT PR PROP BK ACCT DURHAM PO
BOX 12211 RESEARCH TRIANGLE PARK NC 27709-2211 FOB: Destination   W36QYT
 
                   
0001AA
  10-DEC-2005     1     (SAME AS PREVIOUS LOCATION)
FOB: Destination   W36QYT
 
                   
0001AB
  09-JAN-2006     1     (SAME AS PREVIOUS LOCATION)
FOB: Destination   W36QYT
 
                   
0001AC
  08-FEB-2006     1     (SAME AS PREVIOUS LOCATION)
FOB: Destination   W36QYT
 
                   
0001AD
  10-MAR-2006     1     (SAME AS PREVIOUS LOCATION)
FOB: Destination   W36QYT
 
                   
0001AE
  09-APR-2006     1     (SAME AS PREVIOUS LOCATION)
FOB: Destination   W36QYT
 
                   
0001AF
  09-MAY-2006     1     (SAME AS PREVIOUS LOCATION)
FOB: Destination   W36QYT
 
                   
0002
  06-SEP-2006           (SAME AS PREVIOUS LOCATION)
FOB: Destination   W36QYT

 



--------------------------------------------------------------------------------



 



Page 9 of 17
F.2. Delivery of Data: Reports called for by this contract must be delivered as
follows:
(a) Monthly Status Reports – The monthly report will be submitted on a monthly
basis along with the monthly “2-in-1 Invoice” for services only, through the DoD
Wide Area Workflow Receipt and Acceptance (WAWF-RA) system. The web based system
is located at https://wawf.eb.mil also see Section G “Payment
Instructions-WAWF”.
OR
(b) Monthly Status Reports – If submission is not possible via the Wide-Area
Work-Flow (WAWF) the reports can be submitted monthly electronically in PDF
format to the following e-mail address(s): reports@aro.army.mil or to
bill.bratton@us.army.mil. Hard copies will also be accepted if this electronic
submission is not possible. If hard copies are sent, send 2 copies of the
Monthly Status Report to the appropriate address below. Reports will identify
(1) the name of the contractor, (2) the contract number, (3) the Contract Line
Item Number (CLIN) being billed against and (4) the period of performance.

      VIA U.S. MAIL:   VIA OVERNIGHT CARRIER:
U.S. Army Research Office
  U.S. Army Research Office
ATTN: Mr. Bill Bratton
  ATTN: Mr. Bill Bratton
P.O. Box 12211
  4300 South Miami Blvd.
Research Triangle Park, NC 27709-2211
  Durham, NC 27703-9142
Email: bill.bratton@us.army.mil
  PH: 919-549-4220

(c) Final Technical Report – A Final Monthly Report will be submitted
electronically through WAWF-RA. at https://wawf.eb.mil If WAWF-RA submission is
not possible you may submit final report in PDF format to the following e-mail
address: http://www.arl.army.mil/main/main/default.cfm?Action=29&Page=218. Hard
copies will be accepted if electronic submission is not possible. If hard copies
are sent, send 2 copies to the appropriate address shown above.
The final report will be delivered within 30 calendar days after the expiration
of the Performance Period (F.1) or any extensions thereto. Administrative costs
are permitted for the development of this report, but total payment
not-to-exceed the total negotiated contract line item amount. The report shall
include a completed SF298, “Report Documentation Page” as the first page,
identifying the purpose of the work, a brief description of the work, the
findings or results, and potential applications of the effort. The SF298 may be
published by DoD, and therefore must not contain proprietary or classified
information. The balance of the report should indicate in detail the project
objectives; work carried out, and results obtained. In completing the SF 298,
the following issues need to be addressed:
     (1) Block 12a (Distribution/Availability Statement) of the SF 298 in each
unclassified final report must contain one of the following statements (see
www.aro.army.mil/forms):
          (a) Distribution authorized to U.S. Government Agencies only; contains
proprietary information.
          (b) Approved for public release; distribution unlimited.
(2) Block 13 (Abstract) of the SF 298 must include as the first sentence,
“Report developed under SBIR contract” for topic “A05-0**”. The abstract must
identify the purpose of the work, a brief description of the work performed,
results achieved and potential applications of the effort. Since the DoD will
publish the abstract, it must not contain proprietary or classified data.
     (3) Block 14 (Subject Terms) of the SF298 must include the term “SBIR
Report.”
     (4) DD Form 882, Report of Inventions and Subcontracts. Submit two copies
with the Final Technical Report.
Note: The final payment is subject to an approved Final Technical Report. The
U.S. Army Research Office has the responsibility to submit a copy of the Final
Technical Report to the Defense Technical Information Center (DTIC).

 



--------------------------------------------------------------------------------



 



Page 10 of 17
Section G — Contract Administration Data
CONTRACT ADMINISTRATION DATA
ACRN AA: 21 0506 2040 0000 018129 5 6N 6N7C 665502M40ED 255Y
                     5ED50048EVMAED 5XMAED 018129
AMOUNT: $69,202.00
G.1. Contract Administration. Personnel assigned to the office shown in Block #5
of Standard Form 26 (page 1) will administer this contract.

     
G.2.
  Contracting Officer’s Technical Representative (COR).
 
  Dr. Russell S. Harmon
 
  US Army Research Office
 
  P.O. Box 12211
 
  Research Triangle Park, NC 27709-2211
 
  Voice: (919) 549-4326
 
  FAX: (919) 549-4310
 
   
G.3.
  Payment Instructions-WAWF.

The Army Research Office will utilize the new DoD Wide Area Workflow Receipt and
Acceptance (WAWF) system. This web based system located at https://wawf.eb.mil
provides the technology for government contractors and authorized Department of
Defense (DoD) personnel to generate, capture and process receipt and
payment-related documentation in a paperless environment. Invoices for services
rendered under this Contract shall be submitted electronically through WAWF.
It is recommended that the person in your company designated as the Central
Contractor Registration (CCR) Electronic Business (EB) Point of Contact and
anyone responsible for the submission of invoices, use the online training
system for WAWF at http://wawftraining.com. The Vendor, Group Administrator
(GAM), and sections marked with an asterisk in the training system need to be
reviewed. Vendor Quick Reference Guides are available at
http://www.acquisition.navy.mil/navyaos/content/view/full/3521/).
The designated CCR EB point of contact is responsible for activating the
company’s CAGE code on WAWF by calling 1-866-618-5988. Once the company is
activated, the CCR EB will self-register on the WAWF and follow the instructions
for a group administrator. After the company is set-up on WAWF, any additional
persons responsible for submitting invoices must self-register at the WAWF:
https://wawf.eb.mil.
The following information is needed to fill out invoices:

             
Issuing Office DODAAC:
  W911NF   Acceptor DODAAC:   W911NF
Admin DODAAC:
  W911NF   Pay DODAAC:   HQ0303 Contract: See Block 2 of the Contract Cover Page
(SF26)

 



--------------------------------------------------------------------------------



 



Page 11 of 17
To create an invoice, log on to the WAWF system; click on the Vendor link;
select Create New Document; enter the contract number and your contractor CAGE
code; and click continue (the above DODAAC information should pre-populate your
invoice). Now select 2-in-1 Invoice as the document to create. The 2-in-1
Invoice prepares the Material Inspection and Receiving Report, DD Form 250, and
invoice in one document. Fill in the information under each tab ant then click
on the “Create Document” button. ”. Attachments created in any Microsoft Office
product are attachable to the invoice. Back up documentation (such as monthly
progress reports and final reports (5MB limit) can be included under the “Misc
Info” tab and attached to the invoice in WAWF. If any of your reports are above
5 MB then submit report electronically to bill.bratton@us.army.mil or send hard
copy to the address in Block 5 of the contract cover page (SF26), and insert the
line “Attention: Mr. Bill Bratton”. Reports attached in WAWF will go to the
Acceptor only. After all the information is included, you must click on the
“Submit” button from the “Header” tab. Reports must still be submitted to ARO
via WAWF as an Attachment or submitted directly to bill.bratton@us.army.mil. The
preferred shipping method is through WAWF.
Under this contract a separate invoice will be prepared monthly (with monthly
report) for each of the 4 increments (Subclins 0001AA, 0001AB, etc.) as listed
in Section B — Supplies or Services and Prices of the contract. The Subclin
amount and the monthly invoice amount should be the same. The monthly invoice
will not be paid until the monthly report is received. Therefore, it is best to
submit the invoice and report together. The 4th invoice must be submitted as a
final invoice (select “Y” in the Final Invoice block).
Note: The contractor shall submit invoices for payment per contract terms and
the Government shall process invoices for payment per contract terms. This
process is estimated to take 1 to 5 days.
If you have WAWF technical questions please contact the EC Helpdesk at
614-693-6868. If there are WAWF payment questions please contact Ms. Betsy Wehe
at 309-782-9179 or Ms. Deb Nickels at 309-782-9115.
G.4. Other Payment Instructions.
a. This manual process should only be used as a last resort. This is not the
preferred method. You will need to explain why you are not using WAWF for
payments.
b. The contractor shall submit its payment invoices BY FAX to the ARO Invoicing
Processing FAX number 919-549-4310 (preferably with monthly report) and to the
“Attention: Mr. Bill Bratton”. The contractor shall identify on the invoice that
it is an “SBIR” invoice and list its own fax number. The contractor shall send a
hard copy of the invoice by mail via one of the methods shown in F.2. above,
with an annotation that the invoice was previously sent by fax.
c. The contractor shall include the following information on all vouchers:

  1.   Name and Address of the Contractor.     2.   Invoice Date (The contractor
is encouraged to date invoices as close as possible to the date of the mailing
or transmission).     3.   Contract Number     4.   Description of services
performed.     5.   Name (where applicable), title, telephone number, and
mailing address of person to be notified in the event of a defective invoice.  
  6.   Any other pertinent information or documentation required by the contract
(verification that a monthly report was submitted).     7.   Invoice #     8.  
Cage Code



 



--------------------------------------------------------------------------------



 



Page 12 of 17
d. The ARO Invoice Processing personnel will then obtain the appropriate
signatures on the faxed invoices for payments and send them BY FAX to the
cognizant DFAS payment office. DFAS customer service is 1-800-756-4571. The DFAS
payment office is identified on the face of the SF26.
Note: All invoices must identify the CLIN and sub-CLIN under which payment is
being requested. INVOICES, WHICH DO NOT IDENTIFY THE PROPER CLIN(S), WILL BE
REJECTED BY THE PAYMENT OFFICE AS IMPROPER. If DFAS discovers one or more errors
in the invoice, it will note the errors on the invoice and fax it to the
contractor for revision or execution of required certifications. The contractor
may then revise the invoice and fax it back to DFAS for continued processing.
The contractor should contact DFAS to verify receipt of the fax. This process is
estimated to take thirty days or more.

 



--------------------------------------------------------------------------------



 



Page 13 of 17
Section H — Special Contract Requirements
H.1. Release of Information and Acknowledgment of Sponsorship:
a. Neither the contractor nor any of his employees shall release or publish any
news related to this contract without providing a copy to the Contracting
Officer Representative (COR/COTR).
b. The contractor agrees that in the release of information relating to this
contract, such release shall include a statement to the effect that the project
or effort depicted was or is sponsored by the U.S. Army Research Office, and
that the content of the information does not necessarily reflect the position or
the policy of the Government, and no official endorsement should be inferred.
c. For the purpose of this provision, “information” includes news releases,
articles, manuscripts, brochures, advertisements, still and motion pictures,
speeches, trade association proceedings, symposia, etc.
d. The contractor further agrees to include this provision in any subcontract
awarded as a result of this contract.
H.2. Research Responsibility
a. The contractor shall bear responsibility for the conduct of the research
specified in the contractor’s proposal identified in the contract. The
contractor will exercise judgment in obtaining the stated research objectives
within the limits of the terms and conditions of the contract; provided,
however, that the contractor will obtain the contracting officer’s (CO) approval
to change the Statement of Work. Consistent with the foregoing the contractor
shall conduct the work as set forth in his proposal and accepted by the contract
award.
b. The Contractor shall notify the CO if the principal investigator plans to
devote less effort to the project than specified in the proposal and, prior to a
change in the PI, the Contractor shall notify the CO and request approval of a
replacement.
H.3. Section K — Representations and Certifications
Section K — Representations and Certifications, and Other Statement of Offerors,
as completed by the Contractor in relation to this contract, is hereby
incorporated by reference.
H.4. Defense Contract Audit Agency (DCAA)
The cognizant DCAA office address is listed below:
San Diego Branch Office- 04151

     
7675 Dagget St., Suite 300
  DoDAAC: HAA05B
San Diego, CA 92111
  Phone No: 858-616-8800
 
  Fax No: 858-616-8801/8802
 
  E-mail: dcaa-fao4151@dcaa.mil

H.5. Contractor Manpower Reporting:
The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collection site where the contractor
will report ALL contractor manpower (including subcontractor manpower) required
for performance of this contract. The contractor is required to completely fill
in all the information in the format using the following web address:
https://contractormanpower.army.pentagon.mil. The required information includes:
(1) Contracting Office, Contracting Officer, Contracting Officer’s Technical

 



--------------------------------------------------------------------------------



 



Page 14 of 17
Representative; (2) Contract number, including task and delivery order number;
(3) Beginning and ending dates covered by reporting period; (4) Contractor name,
address, phone number, e-mail address, identity of contractor employee entering
data; (5) Estimated direct labor hours (including sub-contractors);
(6) Estimated direct labor dollars paid this reporting period (including
sub-contractors); (7) Total payments (including sub-contractors);
(8) Predominant Federal Service Code (FSC) reflecting services provided by
contractor (and separate predominant FSC for each sub-contractor if different);
(9) Estimated data collection cost; (10) Organizational title associated with
the Unit Identification Code (UIC) for the Army Requiring Activity (the Army
Requiring Activity is responsible for providing the contractor with its UIC for
the purposes of reporting this information); (11) Locations where contractor and
sub-contractors perform the work (specified by zip code in the United States and
nearest city, country, when in an overseas location, using standardized
nomenclature provided on website); (12) Presence of deployment or contingency
contract language: and (13) Number of contractor and sub-contractor employees
deployed in theater this reporting period (by country). As part of its
submission, the contractor will also provide the estimated total cost (if any)
incurred to comply with this reporting requirement. Reporting period will be the
period of performance not to exceed 12 months ending 30 September of each
government fiscal year and must be reported by 31 October of each calendar year.
Contractors may use a direct XML data transfer to the database server or fill in
the fields on the website. The XML direct transfer is a format for transferring
files from a contractor’s systems to the secure web site without the need for
separate data entries for each required data element at the web site. The
specific formats for the XML direct transfer may be downloaded from the web
site.

 



--------------------------------------------------------------------------------



 



Page 15 of 17
Section I — Contract Clauses
FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES
FAR 52.252-2 Clauses Incorporated by Reference (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
http://arlinside.arl.mil/offices/procure/library.htm or
http://farsite.hill.af.mil/VFFARa.htm

          FAR CLAUSE #   TITLE   DATE
FAR 52.202-1
  Definitions   (JUL 2004)
FAR 52.203-3
  Gratuities   (APR 1984)
FAR 52.203-5
  Covenant Against Contingent Fees   (APR 1984)
FAR 52.203-6
  Restrictions on Subcontractor Sales to the Government   (JUL 1995)
FAR 52.203-7
  Anti-Kickback Procedures   (JUL 1995)
FAR 52.203-8
  Cancellation, Rescission, and Recovery of Funds for Illegal or Improper
Activity   (Jan 1997)
FAR 52.203-10
  Price or Fee Adjustment for Illegal or Improper Activity   (JAN 1997)
FAR 52.203-12
  Limitation on Payments to Influence Certain Federal Transactions   (JUN 2003)
FAR 52.204-4
  Printed or Copied Double-Sided on Recycled Paper   (AUG 2000)
FAR 52.204-7
  Central Contractor Registration   (OCT 2003)
FAR 52.209-6
  Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment   (JAN 2005)
FAR 52.211-8
  Time of Delivery   (JUN 1997)
FAR 52.215-2
  Audit & Records—Negotiation   (JUN 1999)
 
  Alt II   (APR 1998)
FAR 52.215-8
  Order of Precedence Uniform Contract Format   (OCT 1997)
FAR 52.215-19
  Notification of Ownership Changes   (OCT 1997)
FAR 52.217-9
  Option to Extend the Term of the Contract   (MAR 2000)
FAR 52.219-8
  Utilization of Small, Small Disadvantaged and Women-Owned Small Business
Concerns   (MAY 2004)
FAR 52.219-14
  Limitations on Subcontracting   (DEC 1996)
FAR 52.222-3
  Convict Labor   (JUN 2003)
FAR 52.222-26
  Equal Opportunity   (APR 2002)
FAR 52.222-35
  Affirmative Action for Disabled Veterans and Veterans of the Vietnam Era  
(DEC 2001)
FAR 52.222-36
  Affirmative Action for Workers with Disabilities   (JUN 1998)
FAR 52.222-37
  Employment Reports on Special Disabled Veterans and Veterans of the Vietnam
Era   (DEC 2001)
FAR 52.223-6
  Drug-Free Workplace   (MAY 2001)
FAR 52.223-14
  Toxic Chemical Release Reporting   (AUG 2003)
FAR 52.227-1
  Authorization and Consent   (JUL 1995)
 
  Alternate I   (APR 1984)

 



--------------------------------------------------------------------------------



 



Page 16 of 17

          FAR CLAUSE #   TITLE   DATE
FAR 52.227-2
  Notice and Assistance Regarding Patent and Copyright Infringement   (AUG 1996)
FAR 52.227-11
  Patent Rights — Retention by the Contractor (Short Form)   (Jun 1997)
FAR 52.228-7
  Insurance—Liability to Third Persons   (MAR 1996)
FAR 52.229-3
  Federal, State, and Local Taxes   (JAN 1991)
FAR 52.232-2
  Payments under Fixed-Price Research and Development Contracts   (APR 1984)
FAR 52.232-9
  Limitation on Withholding of Payments   (APR 1984)
FAR 52.232-17
  Interest   (JUN 1996)
FAR 52.232-23
  Assignment of Claims   (JAN 1986)
FAR 52.232-25
  Prompt Payment   (OCT 2003)
FAR 52.232-33
  Payment by Electronic Funds Transfer Payment   (OCT 2003)
FAR 52.233-1
  Disputes   (JUL 2002)
FAR 52.233-3
  Protest After Award   (AUG 1996)
 
  Alternate I   (JUN 1985)
FAR 52.242-1
  Notice of Intent to Disallow Costs   (APR 1984)
FAR 52.242-13
  Bankruptcy   (JUL 1995)
FAR 52.243-1 I
  Changes-Fixed Price   (AUG 1987)
FAR 52.244-2 I
  Subcontracts (Fixed Price)   (AUG 1998)
 
  Alternate I   (AUG 1998)
FAR 52.244-5
  Competition in Subcontracting   (DEC 1996)
FAR 52.245-18
  Special Test Equipment   (FEB 1993)
FAR 52.246-23
  Limitation of Liability   (FEB 1997)
FAR 52.247-63
  Preference for U.S.-Flag Air Carriers   (JUN 2003)
FAR 52.249-1
  Termination for Convenience of the Gov (Fixed Price) (Short Form)   (APR 1984)
FAR 52.249-9
  Default (Fixed Price Research and Development)   (APR 1984)
FAR 52.253-1
  Computer Generated Forms   (JAN 1991)

 



--------------------------------------------------------------------------------



 



Page 17 of 17
I.2. DEFENSE ACQUISITION REGULATION SUPPLEMENT (48 CFR CHAPTER 2) CLAUSES:

          DFARS CLAUSE #   TITLE   DATE
DFARS 252.201-7000
  Contracting Officer’s Representative   (DEC 1991)
DFARS 252.203-7001
  Prohibition on Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies   (DEC 2004)
DFARS 252.204-7001
  Commercial and Government Entity (CAGE) Code Reporting   (AUG 1999)
DFARS 252.204-7003
  Control of Government Personnel Work Product   (APR 1992)
DFARS 252.209-7000
  Acquisition from Subcontracts Subject to On-site Inspection under the
Intermediate Range Nuclear Forces (INF) Treaty   (NOV 1995)
DFARS 252.225-7001
  Buy American Act and Balance of Payments Program.   (JUN 2005)
DFARS 252.225-7002
  Qualifying Country Sources as Subcontractors.   (APR 2003)
DFARS 252.225-7012
  Preference for Certain Domestic Commodities   (JUN 2004)
DFARS 252.225-7016
  Restriction on Acquisition of Ball and Roller Bearings.   (JUN 2005)
DFARS 252.225-7031
  Secondary Arab Boycott of Israel   (APR 2003)
DFARS 252.227-7016
  Rights in Bid or Proposal Information   (MAY 2004)
DFARS 252.227-7017
  Identification and Assertion of Use, Release, or Disclosure Restrictions  
(JUN 1995)
DFARS 252.227-7018
  Rights in Noncommercial Technical Data and Computer Software— Small Business
Innovation Research (SBIR) Program.   (JUN 1995)
DFARS 252.227-7019
  Validation of Asserted Restrictions-Computer Software   (JUN 1995)
DFARS 252.227-7028
  Technical Data or Computer Software Previously Delivered to the Government  
(JUN 1995)
DFARS 252.227-7030
  Technical Data — Withholding of Payment   (MAR 2000)
DFARS 252.227-7034
  Patents-Subcontracts   (APR 1984)
DFARS 252.227-7037
  Validation of Restrictive Markings on Technical Data   (SEP 1999)
DFARS 252.227-7039
  Patents — Reporting of Subject Inventions   (APR 1990)
DFARS 252.231-7000
  Supplemental Cost Principles   (DEC 1991)
DFARS 252.232-7003
  Electronic Submission of Payment Requests   (JAN 2004)
DFARS 252.235-7003
  Frequency Authorization   (DEC 1991)
DFARS 252.235-7010
  Acknowledgment of Support & Disclaimer   (MAY 1995)
DFARS 252.235-7011
  Final Scientific or Technical Report   (NOV 2004)
DFARS 252.242-7000
  Postaward Conference   (DEC 1991)

 